DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  on line 4, “Titanium and “Silicone” should not be capitalized and further, “silicone carbide” should be “silicon carbide”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US2017/0248381) in view of Gueneau (US2004/0180220) or in view of Helskens (US2018/0170815.)  Yang discloses a radiative cooling structure system that may be used with a radiative ceiling panel (as in the claimed invention) to remove heat from the interior of a room (Paragraphs 0031-0032), wherein the cooling structure comprises an emissive layer (5) comprising non-polymeric particles (30), particularly dielectric particles such as silica particles, prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
Yang also discloses that one or more additional layer(s) or coating(s) may be coupled to the polymer-based radiative cooling sheet, such as additional layer(s) having anti-reflection, water-proofing, weather-resisting, UV-light protection, wear-resistant or similar properties, such 2), CaCO3, SiC, any type of glass-like materials, and combinations thereof, and given that silica aerogel particles and/or “nanoporous” silica particles are obvious species of commercially available silica particles in the art, the Examiner takes the position that the claimed “nanoporous” silica would have been obvious over the silica particles disclosed by Yang, particularly given that the claimed invention does not require any particular degree of porosity or pore size for the “nanoporous” silica such 
With regards to the claimed thermal conductive ceramic coating, Gueneau discloses a photocatalytic coating for coating architectural materials, especially glazing, a roofing material or a cladding, floor or false-ceiling material, wherein the coating is provided on at least part of at least one face of a substrate, such as a metal substrate, and the comprises titanium dioxide particles in an essentially mineral binder of at least one semiconducting metal oxide, such as based on zirconium oxide or aluminum oxide, with optionally silicon oxide; wherein at least part of the titanium dioxide particles are provided as preformed particles and the remaining titanium dioxide may be formed during formation of the coating, especially by thermal decomposition of precursors in a sol-gel process, reading upon the claimed “thermal conductive ceramic coating comprises an inorganic resin doped with inorganic heat conductive powder” as in instant claim 1 and particularly titanium dioxide as in instant claim 2 (Entire document, particularly Paragraphs 0001-0004, 0017, 0039, 0047-0048, 0051, Examples; Claims 1-4, 8, 10-12, 15, 18 and 20.)  Gueneau discloses that the photocatalytic “conducting” coating can provide anti-soiling properties, fungicidal and bactericidal properties, and hydrophilic properties, wherein the “conducting” binder further enhances the photocatalytic properties of the titanium dioxide and increases durability of this functionality (Paragraphs 0001-0004, 0011-0015, 0019, and 0039.)  Thus, one having ordinary skill in the art before the filing date of the instant invention would have been motivated to utilize the photocatalytic “conducting” coating taught by Gueneau as the thermal conduction coating and/or additional coating on the interior surface of the ceiling panel taught by Yang providing additional beneficial properties of anti-soiling, fungicidal and bactericidal, and hydrophilic properties to the ceiling panel taught by Yang, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way; and given the broad thickness range disclosed by Yang for the additional coating layers, as noted above, which reads upon the claimed range of about 10 to 30µm and thickness less than the heat insulating coating, and that Gueneau does not limit the thickness of the coating when applied to a non-glass or non-transparent substrate, one having ordinary skill in the art would have been motivated to utilize similar coat/layer thicknesses as disclosed by Yang thereby rendering the thickness range as recited in instant claim 1 obvious to one having ordinary skill in the art particularly given that the Applicant has provided no showing of criticality or unexpected results with regards to the claimed thickness range.  
Alternatively, Helskens discloses an enhanced ceramic coating (ECC) for use on various articles or artefacts including building materials, wherein the coating provides not only thermal conduction properties and scratch resistance as with known diamond-containing ceramic coatings but also durable, long-lasting non-stick (anti-soiling) properties (Entire document, particularly Abstract; Paragraphs 0001-0004.)  Helskens discloses that the ceramic coating comprises diamond particles as well as mica particles, and other functional filler(s) and/or pigments such as titanium dioxide particles, in a ceramic material or matrix, particularly a sol-gel type ceramic coating composition, wherein the coating may be applied to a metal substrate, with or without other layers, and a total thickness of the dry film may be 20-60µm and the thickness of the ECC component may be 5-50µm, thereby reading upon the claimed thermal conductive ceramic coating and thickness thereof as recited in instant claims 1 and 2 (Entire document, particularly Paragraphs 0016-0018, 0034, 0070, 0100-0154, 0161-0168, 0179, and 0181.)  Hence, given that one having ordinary skill in the art before the effective filing date of the instant prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.
Therefore, the claimed invention as recited in instant claims 1 and 2 would have been obvious over the combined teachings of Yang in view of Gueneau or in view of Helskens for the reasons discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        April 9, 2021